Citation Nr: 1604157	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut and August 2013 Board remand.

The Veteran's claim of service connection for PTSD was granted by the Board in a February 2010 Board decision and implemented by the AOJ in a March 2010 rating decision.  The Veteran subsequently appealed the evaluation assigned in the March 2010 rating decision.  

The Veteran requested a hearing before a Veterans Law Judge, sitting in Washington, DC. The hearing was scheduled for June 2012, but in a June 2012 submission, the Veteran's representative submitted a withdrawal of the hearing request.  As no further communication regarding a hearing has been received from the Veteran, the Board considers the Veteran's hearing request to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d),(e) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Additional treatment records were added to the electronic claims file following the March 2015 supplemental statement of the case (SSOC). However, the Veteran's representative submitted a December 2015 waiver of these VA treatment records, allowing the Board's initial review of this new evidence. 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disorder is manifested by occupational impairment with deficiencies in most areas, due to such symptoms as persistent hallucinations, difficulty in adapting to stressful circumstances, mood swings, and chronic sleep impairment, but not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD of 70 percent but no higher have been approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with compliant notification letters in June 2005 and April 2007, with readjudication of the service connection claim in a September 2009 supplemental statement of the case.  Moreover, the claim for a higher initial rating arises from a notice of disagreement with the initial rating awarded with the grant of service connection.  Thus the claim was not only substantiated, it was proven, and no further duty to notify arose upon receipt of the notice of disagreement with the initial rating assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i).  

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

The Veteran was afforded VA examinations in July 2002, September r2009, and February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, taken together, are adequate as they were predicated on a review of the claims file, a history solicited from the Veteran, a full psychiatric examination, and a discussion of the symptoms provided in the rating criteria.  The 2002 VA examiner did not have the claims file, but both the 2009 and 2015 examiners reviewed the Veteran's file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the issue on appeal has been met.  Additionally, the evidence does not indicate that there has been a material change in the severity of the Veteran's PTSD since he was last examined.  38 C.F.R. 
§ 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

This appeal was remanded by the Board in August 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the AOJ to provide the Veteran with a VA examination to ascertain the severity of his psychiatric disorders.  The Veteran was afforded an examination in February 2015 and the claim was readjudicated in a March 2015 supplemental statement of the case. Thus, there is compliance with the Board's remand instructions.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for PTSD manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126. In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

A veteran may qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Section 4.130 requires that the pertinent psychiatric symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). The GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice. See DSM-V, Introduction, The Multiaxial System (2013).

The Veteran has also been diagnosed with schizoaffective disorder, bipolar type.  The 2009 and 2015 VA examiners determined that the symptoms from this non-service-connected disorder could not be separated from the symptoms of the Veteran's service-connected PTSD.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Social Security Administration records show that the Veteran was awarded disability benefits in 1993 for schizophrenic, paranoid, and other psychotic disorders.  

VA medical records from May through August 2000 show the Veteran had a diagnosis of paranoid schizophrenia with PTSD symptoms, including nightmares, flashbacks, and hallucinations.  The Veteran's mood and hallucinations were stable.  The Veteran denied recent insomnia.  The Veteran was oriented, well-groomed, appropriately dressed, alert, calm, cooperative.  He had linear and goal directed thoughts, and mild paranoid ideations.  The Veteran denied suicidal and homicidal ideations.  He had normal speech and mildly blunted affect.  He had good insight, judgment and memory.  In June 2000, however, the Veteran reported chronic audio hallucinations telling him to rape women and to kill himself and others.  He stated he would never act on these voices and denied suicidal and homicidal ideations.  

In a November 2000 VA record, the Veteran reported that he stopped taking his schizophrenia medication due to side effects.  He described his recent mood as less depressed and "not too manic."  A mental status exam showed the Veteran was well-groomed and casually dressed, alert, cooperative, and had good eye contact.  His thought process and content were normal and he had no overt psychosis, no suicidal or homicidal ideations and normal speech.  

In December 2001 VA record, the Veteran presented at the schizophrenia medication clinic.  He stated that he occasionally responds to chronic auditory hallucinations.  He also described his mood as "a little fluctuating but fairly stable, nothing out of the ordinary."  A mental status examination was otherwise normal.  

In July 2002 private records, it was noted that the Veteran was hospitalized for his psychiatric disorder.  His psychosis was characterized by auditory hallucinations.  He reported a history of elevated mood with racing thoughts, reckless driving, decreased sleep, and increased energy.  He reported a history of depressive symptoms, but denied suicide attempts.  The Veteran had some anxiety, particularly in social situations.  He denied violence towards others and stated that he currently lived with his mother.  The examiner assigned a current GAF score of 45, noting a past year score of 55.  During his admission, the Veteran participated in a trial for psychiatric medication.  By the end of the study, the Veteran was denying hallucinations and his affect remained euthymic with no difficulties with sleep, episodes of agitation, grandiosity, or pressured speech.  

The Veteran underwent a VA examination in July 2002.  The Veteran described episodes of manic or hypomanic mood that entail racing thoughts, feelings of excitation with a lot of energy, and loss of coherent thinking.  He also reported chronic auditory and visual hallucinations from his Vietnam experience.  The Veteran reported being unemployed for the past year and previously working intermittently as a machinist.  He stated that he had a good relationship with his mother, his adult children, his ex-wife, and a number of friends.  He also reported that he occasionally dates women and wishes to pursue a relationship.  

A mental status examination showed the Veteran was casually dressed, alert, oriented, and cooperative.  The Veteran reported a long history of hallucinations and that his mood suffers from disturbance at times.  There was no evidence of homicidal or suicidal ideation or uncontrollable behavioral or impulses.  His cognitive function, including his memory, is impaired during his mood disturbances.  The examiner noted that the Veteran had been consistently diagnosed with schizoaffective disorder and is no acute distress and was fairly asymptomatic, having been recently discharged from an inpatient stay.  

In private records dated in 2003, the Veteran had normal speech, linear and goal directed thoughts, and fair insight and judgment.  He was alert.  He reported auditory hallucinations and poor memory and concentration. There were no suicidal or homicidal ideations.  In August 2003 private records, the Veteran reported that he had a temporary full-time job as a machinist.  In an August 2004 statement, the Veteran reported hallucinations and an unstable employment history with numerous short-term positions.  

In September 2004 VA records, the Veteran was admitted for inpatient treatment at a hospital with a diagnosis of schizoaffective disorder, bipolar subtype, mixed.  He reported hearing voices telling him to rape women.  He also reported poor sleep, a recent move, and inability to get work.  He denied suicidal thought or intent.  A psychiatric assessment showed his was fully oriented with normal speech but had a blunted affect and depressed mood.  A GAF score of 35 was assigned.  The Veteran's medications were adjusted and he was discharged after five days, not that his symptoms had improved and the auditory hallucinations decreased.  Throughout this period, the Veteran was alert and oriented.

In a November 2004 VA medical record, the Veteran was diagnosed with schizoaffective disorder, bipolar type.  His psychiatrist adjusted his medication.  He noted the Veteran's strengths as being cognitively intact, conversant, and motivated for treatment; however, he simultaneously noted that the Veteran was limited by his chronic illness and unemployment.  Auditory hallucinations were noted.  His psychiatric history showed several admissions to the psychiatric ward for his illness.  The Veteran denied suicidal or homicidal ideations, symptoms of depression, panic attacks, obsessive-compulsive disorder, PTSD, or eating disorders.  A mental status examination was primarily normal with the exception of intermittent chronic auditory hallucinations.  A GAF score of 56 was assigned.  Also, in November 2004, the Veteran reported he was working.  

A February 2005 VA record showed the Veteran was feeling stable on his medication and his mood was stable.  He reported a good relationship with his daughter, with whom his lives.  He denied side effects, suicidal or homicidal ideations, hallucinations, or delusions.  He was fully oriented and cooperative with good grooming and a euthymic mood.   In May 2005 VA treatment record, the Veteran reported improvement in his psychiatric symptoms with his medication.  He still reported auditory hallucinations but denied suicidal or homicidal ideations.  

A VA PTSD examination was conducted in September 2009.  He reported suffering from recurring auditory and visual hallucinations, poor sleeping patterns, concentration difficulties, and frequent mood swings.  The Veteran was alert and oriented throughout the interview.  He demonstrated appropriate grooming and a cooperative attitude. His speech, thought content, and thought processes were unremarkable and his mood was good and affect was normal with intact insight, judgment, and impulse control.  There was no objective evidence of memory loss or impaired concentration.  He denied suicidal or homicidal ideation or inappropriate behaviors.  The Veteran was able to independently perform activities of daily living and maintain personal hygiene.  He reported he engaged in fishing, riding a bike, and reading.  The Veteran reported a good relationship with his children, a few friends he met through Alcoholics Anonymous, and a girlfriend.  The examiner noted that the Veteran was unemployed since 2006 due to his schizoaffective disorder.  He noted that the Veteran has psychotic symptoms that persist for weeks at a time without prominent mood symptoms and he has hallucinations but no delusions.  He stated that the Veteran was unable to maintain a job.  The examiner opined that although the Veteran did not report that his PTSD symptoms impact his ability to work, the schizoaffective symptoms have a predominant influence on his functioning and he has comorbid diagnoses.  The examiner diagnosed PTSD and schizoaffective disorder and indicated that his symptoms are severe enough to significantly interfere with occupational functioning.

In December 2009 VA records, the Veteran reported that he had to move from his apartment due to stress from his roommate.  He stated that his mind was racing and he had a hard time focusing.  The auditory hallucinations continued but he denied thoughts of hurting himself or others.  He attempts positive thinking and had the support of his daughter.  

In a February 2010 VA record, the Veteran was noted to be alert, oriented, with clear speech, logical thought process, no audio or visual hallucinations, no suicidal or homicidal ideations, and intact judgment and insight.  A March 2010 VA record showed the Veteran complained of feeling angry and violent towards his roommate and thoughts of hurting himself.  However, he reported that he was able to control himself and sought adjustment for his medication.  A mental status examination was normal with no hallucinations.  The Veteran was alert and oriented.  There was coherent speech, logical thought processes, and no suicidal or homicidal ideations.  Judgment and insight were intact.  In a follow-up call, the Veteran reported mild mood swings.  He stated that he was happy and laughing about life and not hyperactive, compulsive, or obsessive on high energy.  He denied suicidal thoughts or hopelessness.  He contacted his physician a few days later asking about adjusting his medication again.  He reported feelings of depression and stated that his symptoms fluctuate.  

In October 2010, the Veteran was admitted to a hospital for psychiatric treatment.  He was diagnosed with schizoaffective disorder, bipolar subtype, mixed and polysubstance dependence.  A GAF score of 35 was assigned at admission with the highest GAF score that year being 55.  The Veteran denied suicidal ideation or intentions.  He reported drinking alcohol and substance abuse, along with a period of depression with no motivation or energy.  He reported hopelessness and reckless behavior.  At discharge, a mental status examination showed fair grooming, physically and psychiatrically stable, no depression or psychosis, and no homicidal or suicidal thoughts or intent.  

Between August 2011 and October 2011, the Veteran continued having unstable moods and occasional auditory hallucinations but was otherwise stable and without other psychotic symptoms.   He remained aware of his symptoms and requested adjustments in his medication as necessary.  In February 2013, the Veteran reported to a homeless walk-in clinic.  He stated that he lived with a roommate but finds it increasingly difficult to pay his bills.  A mental status examination was normal and the Veteran denied suicidal thoughts, hopelessness, and thoughts of harming others.  There was no evidence of delusions or hallucinations.  

A November 2013 VA record showed that the Veteran reported transient hallucinations but no anxiety or depression was noted.  In December 2013 VA records, the Veteran presented to the emergency room department.  He initially complained of increased depression and suicidal ideations but after being admitted to the hospital, he no longer had suicidal plans.  He reported that he needed a place to stay with food until his "funds" come.  The Veteran denied manic, depression, anxiety, PTSD, cognitive, or psychotic symptoms.  

In January 2014 VA records, the Veteran was treated at a walk-in clinic for recent bouts of depression that made him feel "numb, useless, hopeless, and sad." He denied suicidal ideation.  He reported that he had a girlfriend.  The Veteran was fully oriented and alert, appropriately dressed in clean clothing, with coherent, normal speech.  His thought process was logical, his energy level was adequate, and he described his memory as "not bad."  The Veteran reported a "pretty good" mood but stated that he was very depressed the previous night and for the prior few days.  He denied hallucinations.  

In February 2014 VA records, the Veteran reported that his depression was subsiding and his sleep was improving.  He had a girlfriend who was presently incarcerated but he went to visit her.  He denied hopelessness, suicidal ideations, hallucinations, and alcohol or drug abuse.  His insight and judgment were intact and his thought process was logical and goal-oriented.  In August 2014 VA records, the Veteran participated in a residential treatment program.  A record showed the Veteran had four episodes of homelessness in the prior three years.  

In October 2014, the Veteran presented to the emergency room with complaints of worsening depression and suicidal ideations.  He was placed on a psychiatric hold by his physician.  He reported poor sleep and energy but concentration and appetite were good.  He endorsed visual hallucinations and a history of manic episodes but denied current manic symptoms.  A social history showed he had contact with a daughter but not his sons.  He reported being homeless with no money for the month. A mental status examination showed the Veteran was alert and fully oriented with fair grooming and good eye contact.  His speech and thought process were normal and memory was intact.  His mood was depressed and he endorsed suicidal ideations but denied hallucinations, delusions, and homicidal ideations.   A GAF score of 30 was assigned.

A VA examination was conducted in February 2015.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  Regarding employment, the Veteran stated that his VA psychiatrist asked him not to work because he is "stress-sensitive."  His symptoms included: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, intermittent inability to perform activities of daily living, intrusive thoughts, distressing memories, avoidance, persistent negative emotional state, detachment, and hypervigilance.  The Veteran also reported mood swings, including depressed mood, bouts of mania, auditory hallucinations, and occasional suicidal ideations.  The Veteran reported that he dates "off and on" and had good relationships with his three children.  He had a strained relationship with his brothers.  His support network included Narcotics Anonymous, Alcoholics Anonymous, and a good friend who was also schizophrenic.  He had another close male friend and a couple of female friends with whom he was close.  He reported he had not worked in 4 or 5 years.  He also stated it was hard to have friendships because he was "different".  He reported irritability, anger, self-destructive behavior, hypervigilance, difficulty with concentration, sleep difficulty, motivation problems, auditory hallucinations, suicidal ideations with no plans, and no recent homicidal ideations.  The examiner opined that it was less likely as not that Veteran's service-connected disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience, as he would be able to do so if provided with reasonable accommodations per federal guidelines."

The Board finds that a 70, but not 100, percent evaluation is warranted in this case.  A 70 percent is warranted due to the severity of some of his symptoms, to include the disturbing nature of his persistent auditory hallucinations.  Over the appellate period, the severity of the Veteran's symptoms range from mild to severe, due to the recurrent nature of his psychiatric disorders to worsen and then recede.  Resolving all doubt in favor of the Veteran, the Board finds that at its worst, his service-connected disability more closely approximates a 70 percent evaluation.  

The symptoms do not, however, more closely approximate a 100 percent evaluation because there is not total social impairment.  Although the Veteran has a strained relationship with some family, is divorced, and has indicated it is difficult to find friendships, he remains on good terms with his children.  Additionally, he has dated and had girlfriends throughout the appeal period.  The Veteran has also retained close friendships with men and women and has a support network through various recovery organizations.  Moreover, his mental status examinations have revealed that the Veteran is consistently alert and oriented with normal speech and communication.  

In addition, the Board notes that the Veteran's GAF scores have ranged from 30 to 56.  These scores are consistent with a 70 percent rating.  GAF scores ranging from 21-30 indicate that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or an inability to function in almost all areas. GAF scores between 31 and 40 indicate some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. GAF scores of 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).   Although not determinative, the Board has considered these scores as they reflect the Veteran's functioning and although he has periods of improvement and moderate symptoms, the periods of more severe symptoms interfere with his consistent ability to function.   

Based on the foregoing, the Board finds that a rating in excess of 70 percent, but no higher for the Veteran's service-connected PTSD is warranted for the entire period on appeal.

Extraschedular rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes hallucinations, mood swings, manic episodes, difficulty with stressful situations, and the impact upon social and occupational functioning. Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, there are no additional service-connected disabilities in this case and the Veteran has not alleged, and the record does not show, any symptoms of PTSD not accounted for within the schedular criteria. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337  (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation of 70 percent, but not higher, for service-connected PTSD is granted.  


REMAND

Remand is necessary for the Veteran's claim of entitlement to a TDIU.  

The September 2009 VA examiner stated that the Veteran was not able to maintain a job due to his psychiatric disorder.  A December 2013 record noted that the Veteran was not employable. No basis or disability for that finding was provided.  At the 2015 VA examination, the Veteran reported that his psychiatrist advised him not to work, as his disorder was sensitive to stress.  

At the February 2015 VA examination, the examiner opined that it is less likely as not that Veteran's service-connected disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience, as he would be able to do so if provided with reasonable accommodations per federal guidelines.  The Board finds this opinion to be inadequate.  The examiner did not explain what type of accommodations would be reasonable.  Therefore, clarification is necessary.

Additionally, the Board finds that a social and industrial survey is necessary to determine if his psychiatric disorders preclude employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA medical records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2.  After any additional records are associated with the file, return the claims file to the February 2015 VA examiner and solicit a clarification of his opinion regarding which accommodations would allow the Veteran to gain and maintain employment.   

3.  After any additional records are associated with the file, schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work due to his PTSD. A written copy of the report should be associated with the claims folder.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review any addendum examination report and the Social and Industrial Survey to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


